Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 1 of 34 PageID #: 452




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

   THE STATE OF LOUISIANA, By and
   through its Attorney General, JEFF
   LANDRY, et al.,
                                 Plaintiffs,         Civ. No.:      2:21-cv-00778-TAD-KK
                  v.
                                                     Judge:         Terry A. Doughty
   JOSEPH R. BIDEN, JR., in his official
   capacity as President of the United States, et    Mag. Judge: Kathleen Kay
   al.,

                                  Defendants,

   and

   HEALTHY GULF, et al.,

                          Intervenor-Defendants.


                                  ANSWER IN INTERVENTION

         Intervenor-Defendants Healthy Gulf, Center for Biological Diversity, Cook Inletkeeper,

  Defenders of Wildlife, Friends of the Earth, Natural Resources Defense Council, Oceana, Sierra

  Club, and The Wilderness Society, through counsel, answer the complaint in this case dated

  March 24, 2021 (ECF No. 1), as follows. The numbered paragraphs below correspond to the

  numbered paragraphs in the complaint. Intervenor-Defendants deny each and every allegation in

  the complaint that is not specifically admitted in this Answer.

                                         INTRODUCTION

         1.      The allegations in the first sentence of Paragraph 1 are too vague to permit a

  response. To the extent a response may be required, Intervenor-Defendants deny. The remaining

  allegations in Paragraph 1 quote from and purport to characterize the contents of the referenced
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 2 of 34 PageID #: 453




  newspaper article, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations inconsistent with the article.

         2.      The allegations in the first and second sentences of Paragraph 2 are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny. Intervenor-Defendants admit the allegation in the third sentence of

  Paragraph 2 that the Department of Interior has issued leases for the development of oil and

  natural gas on public lands and offshore waters. The allegation that the issuance of such leases

  was in compliance with certain statutes is a legal conclusion to which no response is required. To

  the extent a response may be required, Intervenor-Defendants deny. The allegations in the

  remaining sentences of Paragraph 2 are too vague to permit a response. To the extent a response

  may be required, Intervenor-Defendants deny.

         3.      Intervenor-Defendants admit that on January 27, 2021, President Biden issued

  Executive Order 14008, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations in the third sentence of Paragraph 3 inconsistent

  with the order. The remaining allegations in Paragraph 3 are too vague to permit a response. To

  the extent a response may be required, Intervenor-Defendants deny.

         4.      The allegations in Paragraph 4 are too vague to permit a response. To the extent a

  response may be required, Intervenor-Defendants deny.

         5.      The allegations in Paragraph 5 are too vague to permit a response or are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.




                                                   2
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 3 of 34 PageID #: 454




         6.      The allegations in Paragraph 6 are too vague to permit a response or are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         7.      The allegations in Paragraph 7 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

                                              PARTIES

         8.      Intervenor-Defendants admit Louisiana is a sovereign State of the United States

  of America, that Jeff Landry is the Attorney General of the State of Louisiana, and that his

  offices are located at 1885 North Third Street, Baton Rouge, LA 70802. Intervenor-Defendants

  lack knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations in Paragraph 8 and therefore deny.

         9.      Intervenor-Defendants admit Alabama is a sovereign State of the United States of

  America. The allegations in sentence three of Paragraph 9 purport to characterize the contents of

  a website, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context. The remaining

  allegations in Paragraph 9 are too vague to permit a response or are legal conclusions to which

  no response is required. To the extent a response may be required, Intervenor-Defendants deny.

         10.     Intervenor-Defendants admit Alaska is a sovereign State of the United States of

  America. The allegations in the seventh sentence of Paragraph 10 purport to characterize the

  Northern Economics’ 2018 Study, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

  Intervenor-Defendants lack knowledge or information sufficient to form a belief as to the truth of

  the remaining allegations in Paragraph 10 and therefore deny.



                                                   3
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 4 of 34 PageID #: 455




         11.     Intervenor-Defendants admit Arkansas is a sovereign State of the United States of

  America. The remaining allegations in Paragraph 11 are too vague to permit a response or are

  legal conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         12.     Intervenor-Defendants admit Georgia is a sovereign State of the United States of

  America. The remaining allegations in Paragraph 12 are too vague to permit a response or are

  legal conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         13.     Intervenor-Defendants admit Mississippi is a sovereign State of the United States

  of America. The allegations in sentence four of Paragraph 13 purport to characterize the contents

  of a website, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context. The

  remaining allegations in Paragraph 13 are too vague to permit a response or are legal conclusions

  to which no response is required. To the extent a response may be required, Intervenor-

  Defendants deny.

         14.     Intervenor-Defendants admit Missouri is a sovereign State of the United States of

  America. The remaining allegations in Paragraph 14 are too vague to permit a response or are

  legal conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         15.     Intervenor-Defendants admit Montana is a sovereign State of the United States of

  America. The remaining allegations in Paragraph 15 are too vague to permit a response or are

  legal conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.



                                                    4
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 5 of 34 PageID #: 456




         16.     Intervenor-Defendants admit Nebraska is a sovereign State of the United States of

  America. The remaining allegations in Paragraph 16 are too vague to permit a response or are

  legal conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         17.     Intervenor-Defendants admit Oklahoma is a sovereign State of the United States

  of America. The remaining allegations in Paragraph 17 are too vague to permit a response or are

  legal conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         18.     Intervenor-Defendants admit Texas is a sovereign State of the United States of

  America. The allegations in sentence six purport to characterize the contents of a website, which

  speaks for itself and is the best evidence of its contents. Intervenor-Defendants deny any

  allegations contrary to its plain language, meaning, and context. The remaining allegations in

  Paragraph 18 are too vague to permit a response or are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         19.     Intervenor-Defendants admit Utah is a sovereign State of the United States of

  America. The allegations in the eighth, tenth, eleventh, twelfth, thirteenth, and fourteenth

  sentences of Paragraph 19 quote from and purport to characterize the contents of certain websites

  and documents, which speak or themselves and are the best evidence of their contents.

  Intervenor-Defendants deny any allegations contrary to their plain language, meaning, and

  context. The remaining allegations in Paragraph 19 are too vague to permit a response or are

  legal conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.




                                                   5
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 6 of 34 PageID #: 457




         20.     Intervenor-Defendants admit West Virginia is a sovereign State of the United

  States of America. The allegations in the fourth, seventh, and eighth sentences of Paragraph 20

  purport to characterize the contents of certain websites and documents, which speak for

  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context. The remaining allegations in

  Paragraph 20 are too vague to permit a response or are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         21.     Intervenor-Defendants admit the allegations in Paragraph 21.

         22.     Intervenor-Defendants admit the allegations in Paragraph 22.

         23.     Intervenor-Defendants admit the allegations in Paragraph 23.

         24.     Intervenor-Defendants admit the allegations in Paragraph 24.

         25.     Intervenor-Defendants admit the allegations in Paragraph 25.

         26.     Intervenor-Defendants admit the allegations in Paragraph 26.

         27.     Intervenor-Defendants admit the allegations in Paragraph 27.

         28.     Intervenor-Defendants admit the allegations in Paragraph 28.

         29.     Intervenor-Defendants admit the allegations in Paragraph 29.

         30.     Intervenor-Defendants admit the allegations in Paragraph 30.

         31.     Intervenor-Defendants admit the allegations in Paragraph 31.

         32.     Intervenor-Defendants admit the allegations in Paragraph 32.

         33.     Intervenor-Defendants admit the allegations in Paragraph 33.

         34.     Intervenor-Defendants admit the allegations in Paragraph 34.

         35.     Intervenor-Defendants admit the allegations in Paragraph 35.

         36.     Intervenor-Defendants admit the allegations in Paragraph 36.



                                                  6
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 7 of 34 PageID #: 458




         37.     Intervenor-Defendants admit the allegations in Paragraph 37.

         38.     Intervenor-Defendants admit the allegations in Paragraph 38.

         39.     Intervenor-Defendants admit the allegations in Paragraph 39.

         40.     Intervenor-Defendants admit the allegations in Paragraph 40.

                                    JURISDICTION & VENUE

         41.     The allegations in Paragraph 41 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         42.     The allegations in Paragraph 42 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         43.     The allegations in Paragraph 43 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

                                          BACKGROUND

         44.     The allegations of Paragraph 44 are legal conclusions to which no response is

  required. The allegations in Paragraph 44 also purport to characterize the Outer Continental Shelf

  Lands Act (OCSLA) and a court opinion, which speak for themselves and are the best evidence

  of their contents. Intervenor-Defendants deny any allegations contrary to their plain language,

  meaning, and context.

         45.     The allegations of Paragraph 45 are legal conclusions to which no response is

  required. The allegations in Paragraph 45 also purport to characterize OCSLA and a court

  opinion, which speak for themselves and are the best evidence of their contents. Intervenor-

  Defendants deny any allegations contrary to their plain language, meaning, and context.

         46.     The allegations of Paragraph 46 are legal conclusions to which no response is

  required. Further, the allegations in the first, second, and third sentences of Paragraph 46 purport

  to characterize OCSLA and a court opinion, which speak for themselves and are the best

                                                   7
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 8 of 34 PageID #: 459




  evidence of their contents. Intervenor-Defendants deny any allegations contrary to their plain

  language, meaning, and context. Intervenor-Defendants admit that the 2017-2022 Five Year

  Program was adopted after notice-and-comment and consultation period. Plaintiffs’

  characterizations that the Program “currently governs oil and gas leasing” and that the notice-

  and-comment and consultation period was “extensive” are too vague to permit a response. To the

  extent a response may be required, Intervenor-Defendants deny.

         47.     The allegations of Paragraph 47 are legal conclusions to which no response is

  required. The allegations in Paragraph 47 also purport to characterize the requirements of

  OCSLA, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         48.     The allegations of Paragraph 48 are legal conclusions to which no response is

  required. The allegations in Paragraph 48 also purport to characterize OCSLA and an Interior

  Department Manual, which speak for themselves and are the best evidence of their contents.

  Intervenor-Defendants deny any allegations contrary to their plain language, meaning, and

  context.

         49.     The allegations of Paragraph 49 are legal conclusions to which no response is

  required. The allegations in Paragraph 49 also purport to characterize OCSLA and a court

  opinion, which speak for themselves and are the best evidence of their contents. Intervenor-

  Defendants deny any allegations contrary to their plain language, meaning, and context.

         50.     The allegations of Paragraph 50 are legal conclusions to which no response is

  required. The allegations in Paragraph 50 also purport to characterize OCSLA, the Coastal

  Impact Assistance Program, and the Gulf of Mexico Energy Security Act, which speak for




                                                  8
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 9 of 34 PageID #: 460




  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context.

         51.     The allegations in the first and third sentences of Paragraph 51 purport to

  characterize websites and documents, which speak for themselves and are the best evidence of

  their contents. Intervenor-Defendants deny any allegations contrary to their plain language,

  meaning, and context. Intervenor-Defendants lack knowledge or information sufficient to form a

  belief as to the truth of the remaining allegations in Paragraph 51 and therefore deny.

         52.     The allegations in the first, ninth, and thirteenth sentences of Paragraph 52 are too

  vague to permit a response. To the extent a response may be required, Intervenor-Defendants

  deny. The allegations in the third, fourth, sixth, seventh, eighth, eleventh, and twelfth sentences

  of Paragraph 52 purport to characterize the contents of financial reports and the Utah Code,

  which speak for themselves and are the best evidence of their contents. Intervenor-Defendants

  deny any allegations contrary to their plain language, meaning, and context. Intervenor-

  Defendants lack knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in Paragraph 52 and therefore deny. 1

         53.     The allegations in the first sentence of Paragraph 53 are too vague to permit a

  response. To the extent a response may be required, Intervenor-Defendants deny. Intervenor-

  Defendants admit that Barack Obama was President and Joe Biden was Vice President in 2014.

  Intervenor-Defendants lack knowledge or information sufficient to form a belief as to when the

  process of creating the Current Five-Year Program began and therefore deny. The allegations in

  the third and fourth sentences of Paragraph 53 purport to characterize the contents of statutes and



  1
    The allegations in Footnote 1 purport to characterize Utah Code, which speaks for itself and is
  the best evidence of its contents. Intervenor-Defendants deny any allegations contrary to its plain
  language, meaning, and context.
                                                   9
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 10 of 34 PageID #: 461




  documents, which speak for themselves and are the best evidence of their contents. Intervenor-

  Defendants deny any allegations contrary to their plain language, meaning, and context.

         54.     The allegations in Paragraph 54 purport to characterize the contents of documents,

  which speak for themselves and are the best evidence of their contents. Intervenor-Defendants

  deny any allegations contrary to their plain language, meaning, and context.

         55.     The allegations in Paragraph 55 purport to characterize the contents of documents,

  which speak for themselves and are the best evidence of their contents. Intervenor-Defendants

  deny any allegations contrary to their plain language, meaning, and context.

         56.     Intervenor-Defendants admit that BOEM published the then-Proposed Final

  Program in November 2016. The allegations in the second sentence of Paragraph 56 are too

  vague and speculative to permit a response. To the extent a response may be required,

  Intervenor-Defendants deny. The third, fourth, and fifth sentences in Paragraph 56 quote from

  and purport to characterize the contents of the referenced the Final Program, which speaks for

  itself and is the best evidence of its contents. Intervenor-Defendants deny any allegations

  inconsistent with its plain language, meaning, and context.

         57.     Intervenor-Defendants deny that OCS Oil and Gas Lease Sale 257 was

  “approved” by the Final Program. The remaining allegations Paragraph 57 purport to

  characterize the contents of the Final Program and a Federal Register notice, which speak for

  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations inconsistent with its plain language, meaning, and context.

         58.     The allegations in Paragraph 58 quote from and purport to characterize the

  contents of the referenced Final Program, which speaks for itself and is the best evidence of its




                                                  10
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 11 of 34 PageID #: 462




  contents. Intervenor-Defendants deny any allegations inconsistent with its plain language,

  meaning, and context.

         59.     The allegations in Paragraph 59 quote from and purport to characterize the

  contents of the referenced the Record of Decision and Approval of the 2017-2022 Outer

  Continental Shelf Oil and Gas Leasing Program 3 (Jan. 17, 2017), which speaks for itself and is

  the best evidence of its contents. Intervenor-Defendants deny any allegations inconsistent with

  its plain language, meaning, and context.

         60.     The allegations in Paragraph 60 are too vague to permit a response. To the extent

  a response may be required, Intervenor-Defendants deny. 2

         61.     The allegations in Paragraph 61 that BOEM’s publication of a Proposed Notice of

  Sale for Lease 257 in the Gulf of Mexico was “[i]n accordance with the Five-Year Program” and

  that BOEM sent the Proposed Notice to the Governors of the affected States “[a]s OCLSA

  requires” are legal conclusions to which no response is required. To the extent a response may

  be required, Intervenor-Defendants deny. Intervenor-Defendants lack knowledge or information

  sufficient to form a belief as to the truth of the allegation that BOEM sent the Proposed Notice to

  the Governors of the affected States and therefore deny. The remaining allegations in Paragraph

  61 quote from and purport to characterize Federal Register documents and the Proposed Notice

  of Sale for Lease 257 in the Gulf of Mexico, which speak for themselves and are the best

  evidence of their contents. Intervenor-Defendants deny any allegations contrary to their plain

  language, meaning, and context.




  2
    The allegations in Footnote 2 quote from and purport to characterize the Final Program, which
  speaks for itself and is the best evidence of its contents. Intervenor-Defendants deny any
  allegations contrary to its plain language, meaning, and context.
                                                  11
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 12 of 34 PageID #: 463




         62.     The allegations in Paragraph 62 quote from and purport to characterize the

  contents of a Record of Decision, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         63.     The allegations in Paragraph 63 quote from and purport to characterize the

  contents of a Record of Decision, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         64.     The allegations in Paragraph 64 3 purport to characterize the contents of a Record

  of Decision, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         65.     Intervenor-Defendants admit proposed Lease Sale 258 would offer lands for lease

  in the Cook Inlet, Alaska. Intervenor-Defendants lack knowledge or information sufficient to

  form a belief as to whether or when BOEM began the process of preparing Lease Sale 258 and

  therefore deny. The allegation that preparation of Lease Sale 258 was “in accordance with the

  Current Five-Year Program” is a legal conclusion to which no response is required. To the

  extent a response may be required, Intervenor-Defendants deny. The remaining allegations in

  Paragraph 65 purport to characterize the contents of the Federal Register notices, which speak

  for themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context.




  3
    The allegations in the first sentence of Footnote 3 purport to characterize the contents of a
  Record of Decision and agency website, which speak for themselves and are the best evidence of
  their contents. Intervenor-Defendants deny any allegations contrary to their plain language,
  meaning, and context. The allegations in the second sentence of Footnote 3 characterize
  Plaintiffs’ litigation position, to which no response is required. To the extent a response may be
  required, Intervenor-Defendants deny.
                                                   12
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 13 of 34 PageID #: 464




          66.    Intervenor-Defendants admit President Biden issued Executive Order 14008 on

  January 27, 2021. The remaining allegations are too vague to permit a response. To the extent a

  response may be required, Intervenor-Defendants deny.

          67.    The allegations in the first sentence of Paragraph 67 are too vague to permit a

  response or are legal conclusions to which no response is required. To the extent a response may

  be required, Intervenor-Defendants deny. The allegations in the second sentence quote and

  purport to characterize the contents of Executive Order 14008, which speaks for itself and is the

  best evidence of its contents. Intervenor-Defendants deny any allegations contrary to its plain

  language, meaning, and context. The remaining allegations in Paragraph 67 are too vague to

  permit a response. To the extent a response may be required, Intervenor-Defendants deny.

          68.    The allegations in the first, second, third, fourth, and sixth sentences in Paragraph

  68 quote and purport to characterize the contents of Executive Order 14008, Secretarial Order

  No. 3395, and a Department of the Interior Manual, which speak for themselves and are the best

  evidence of their contents. Intervenor-Defendants deny any allegations contrary to its plain

  language, meaning, and context. The allegations in the fifth sentence of Paragraph 68 are too

  vague to permit a response. To the extent a response may be required, Intervenor-Defendants

  deny.

          69.    The first sentence of Paragraph 69 purports to characterize the contents of the

  Memorandum, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context. The




                                                  13
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 14 of 34 PageID #: 465




  remaining allegations are too vague to permit a response. To the extent a response may be

  required, Intervenor-Defendants deny. 4

         70.       The first sentence of Paragraph 70 quotes from and purports to characterize the

  contents of a Memorandum, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

  The second sentence is too vague to permit a response and a legal conclusion to which no

  response is required. To the extent a response may be required, Intervenor-Defendants deny.

         71.       The allegations in the first two sentences of Paragraph 71 are too vague to permit

  a response and contain legal conclusions to which no response is required. To the extent a

  response is required, Intervenor-Defendants deny. The remaining allegations in Paragraph 71

  purport to characterize a court opinion, which speaks for itself and is the best evidence of its

  contents. Intervenor-Defendants deny any allegations contrary to its plain language, meaning,

  and context. 5

         72.       The allegations in Paragraph 72 are too vague to permit a response and are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         73.       The allegations in the first four sentences of Paragraph 73 quote from and purport

  to characterize the contents of a Federal Register Notice, which speaks for itself and is the best

  evidence of its contents. Intervenor-Defendants deny any allegations contrary to its plain




  4
    The allegations in Footnote 4 characterize Plaintiffs’ litigation position, to which no response is
  required. To the extent a response may be required, Intervenor-Defendants deny.
  5
    The allegations in Footnote 5 characterize Plaintiffs’ litigation position, to which no response is
  required. To the extent a response may be required, Intervenor-Defendants deny.

                                                   14
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 15 of 34 PageID #: 466




  language, meaning, and context. The remaining allegations in Paragraph 73 are too vague to

  permit a response. To the extent a response may be required, Intervenor-Defendants deny.

         74.     Intervenor-Defendants lack knowledge or information sufficient to form a belief

  as to the truth of the allegations in the first sentence of Paragraph 74 and therefore deny. The

  allegations in the second sentence of Paragraph 74 purport to characterize the contents of a

  Federal Register notice, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         75.      The allegations in the first sentence of Paragraph 75 are legal conclusions to

  which no response is required. To the extent a response may be required, Intervenor-Defendants

  deny. The remaining allegations in Paragraph 75 purport to characterize the contents of court

  opinions, which speak for themselves and are the best evidence of their contents. Intervenor-

  Defendants deny any allegations contrary to their plain language, meaning, and context.

         76.     The allegations of Paragraph 76 are legal conclusions to which no response is

  required. Further, the allegations in the first sentence of Paragraph 76 purport to characterize the

  Administrative Procedure Act, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

  The other citations purport to characterize OCSLA and court opinions, which speak for

  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context. Intervenor-Defendants deny

  the remaining allegations in Paragraph 76.

         77.     The allegations of Paragraph 77 are legal conclusions to which no response is

  required. The allegations in the first, fifth, and sixth sentences of Paragraph 77 quote from and

  purport to characterize the Administrative Procedure Act and court opinions, which speak for



                                                   15
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 16 of 34 PageID #: 467




  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context. The allegations in the second

  sentence of Paragraph 77 are legal conclusions to which no response is required. The allegations

  in the third and fourth sentences of Paragraph 77 are too vague to permit a response. To the

  extent responses may be required, Intervenor-Defendants deny.

         78.     The allegations of Paragraph 78 are legal conclusions to which no response is

  required. The allegations in Paragraph 78 quote from and purport to characterize the

  Administrative Procedure Act and court opinions, which speak for themselves and are the best

  evidence of their contents. Intervenor-Defendants deny any allegations contrary to their plain

  language, meaning, and context.

         79.     The allegations of Paragraph 79 are legal conclusions to which no response is

  required. Intervenor-Defendants deny the first and fifth sentences in Paragraph 79. The

  remaining allegations are too vague to permit a response. To the extent a response may be

  required, Intervenor-Defendants deny. The citation at the end of Paragraph 79 purports to

  characterize a court opinion, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to their plain language, meaning, and

  context.

         80.     The allegations in Paragraph 80 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny. The citations

  in Paragraph 80 purport to characterize the contents of court opinions, which speak for

  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context.




                                                   16
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 17 of 34 PageID #: 468




         81.      The allegations of Paragraph 81 are legal conclusions to which no response is

  required. The allegations in the first two sentences of Paragraph 81 are too vague to permit a

  response. To the extent a response may be required, Intervenor-Defendants deny. The

  allegations in the third sentence of Paragraph 81 quote from and purports to characterize a court

  opinion, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         82.      The allegations in the first and third sentences of Paragraph 82 are legal

  conclusions to which no response is required. The allegations in the second sentence of

  Paragraph 82 are too vague to permit a response. To the extent responses may be required,

  Intervenor-Defendants deny. The citation in Paragraph 82 purports to characterize the contents of

  a court opinion, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         83.      The allegations of Paragraph 83 are legal conclusions to which no response is

  required. The allegations in the first and fourth sentences of Paragraph 83 quote from and

  purport to characterize the APA and a court case, which speak for themselves and are the best

  evidence of their contents. Intervenor-Defendants deny any allegations contrary to their plain

  language, meaning, and context. Intervenor-Defendants deny the remaining allegations in

  Paragraph 83.

         84.      Intervenor-Defendants admit the Federal Register indicates the Recission is

  signed by Michael Celata, BOEM’s Gulf of Mexico Regional Director. The remaining

  allegations in the first, second, and fifth sentences of Paragraph 84 are legal conclusions to which

  no response is required. The allegations in the third sentence of Paragraph 84 are too vague to

  permit a response. To the extent responses may be required, Intervenor-Defendants deny. The



                                                   17
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 18 of 34 PageID #: 469




  allegations in the fourth sentence of Paragraph 84 quote from and purport to characterize the

  contents of the BOEM’s Departmental Handbook, which speaks for itself and is the best

  evidence of its contents. Intervenor-Defendants deny any allegations contrary to its plain

  language, meaning, and context. 6

         85.     The allegations in Paragraph 85 are too vague to permit a response. To the extent

  a response may be required, Intervenor-Defendants deny.

         86.     The allegations in the first three sentences of Paragraph 86 purport to characterize

  a press release and Federal Register notice, which speak for themselves and are the best evidence

  of their contents. Intervenor-Defendants deny any allegations contrary to their plain language,

  meaning, and context. The allegations in the fourth sentence of Paragraph 86 are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         87.     The allegations in Paragraph 87 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         88.     The allegations in the first sentence of Paragraph 88 quote from and purport to

  characterize the APA, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context. The

  allegations in the second sentence are too vague to permit a response. To the extent a response

  may be required, Intervenor-Defendants deny.


  6
    The allegations in the first and third sentences of Footnote 6 quote from and purport to
  characterize the contents of Secretarial Order 3395 and a March 19, 2021 memorandum, which
  speak for themselves and are the best evidence of their contents. Intervenor-Defendants deny any
  allegations contrary to their plain language, meaning, and context. The allegations in the second
  sentence of Footnote 6 are legal conclusions to which no response is required. To the extent a
  response may be required, Intervenor-Defendants deny.


                                                  18
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 19 of 34 PageID #: 470




         89.       The allegations in the first and third sentences of Paragraph 89 are legal

  conclusions to which no response is required. The remaining allegations are too vague to permit

  a response. To the extent responses may be required, Intervenor-Defendants deny.

         90.       The allegations in Paragraph 90 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         91.       The allegations of Paragraph 91 are legal conclusions to which no response is

  required. The allegations in Paragraph 91 quote from and purport to characterize the contents of

  the Federal Land Policy and Management Act, the Mineral Leasing Act, and the Bureau of Land

  Management’s regulations, which speak for themselves and are the best evidence of their

  contents. Intervenor-Defendants deny any allegations contrary to their plain language, meaning,

  and context. 7

         92.       The allegations in Paragraph 92 purport to characterize the contents of the

  Mineral Leasing Act, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         93.       Intervenor-Defendants admit that BLM’s lease sale schedules in certain states

  provided for possible lease sales in March and April 2021, but deny the remaining allegations in

  Paragraph 93.

         94.       The allegations in Paragraph 94 purport to characterize the contents of a BLM

  document, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.


  7
   The allegations in Footnote 7 purport to characterize the contents of the Federal Land Policy
  and Management Act, and a court opinion, which speak for themselves and are the best evidence
  of their contents. Intervenor-Defendants deny any allegations contrary to their plain language,
  meaning, and context.


                                                    19
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 20 of 34 PageID #: 471




         95.     The allegations in Paragraph 95 purport to characterize the contents of a BLM

  document, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         96.     The allegations in Paragraph 96 purport to characterize the contents of a BLM

  document, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         97.     The allegations in Paragraph 97 purport to characterize the contents of a BLM

  document, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         98.     The allegations in Paragraph 98 purport to characterize the contents of a BLM

  document, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         99.     The allegations in Paragraph 99 purport to characterize the contents of a BLM

  document, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         100.    Intervenor-Defendants admit that President Biden issued Executive Order 14008

  on January 27, 2021. The remaining allegations of Paragraph 100 quote from and purport to

  characterize the contents of the Executive Order, which speaks for itself and is the best evidence

  of its contents. Intervenor-Defendants deny any allegations contrary to its plain language,

  meaning, and context.

         101.    The allegations in Paragraph 101 purport to characterize the contents of the BLM

  Fact Sheet, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.



                                                  20
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 21 of 34 PageID #: 472




         102.    The allegations in Paragraph 102 are too vague to permit a response and are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny. 8

         103.    The allegations in Paragraph 103 purport to characterize the contents of a BLM

  posting, which speaks for itself and is the best evidence of its contents. Intervenor-Defendants

  deny any allegations contrary to its plain language, meaning, and context.

         104.    The allegations in Paragraph 104 quote from and purport to characterize the

  contents of a BLM posting, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         105.    The allegations in Paragraph 105 quote from and purport to characterize the

  contents of a BLM posting, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         106.    The allegations in Paragraph 106 quote from and purport to characterize the

  contents of a BLM posting, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         107.    The allegations in Paragraph 107 quote from and purport to characterize the

  contents of a BLM posting, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.




  8
    The allegations in Footnote 8 are too vague to permit a response, are legal conclusions to which
  no response is required, and characterize Plaintiffs’ litigation position, to which no response is
  required. To the extent responses may be required, Intervenor-Defendants deny.


                                                  21
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 22 of 34 PageID #: 473




         108.    The allegations in Paragraph 108 quote from and purport to characterize the

  contents of a BLM posting, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         109.    The allegations in Paragraph 109 quote from and purport to characterize the

  contents of a BLM posting, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

         110.    The allegations of Paragraph 110 purport to characterize the contents of BLM’s

  Eastern States Office’s lease sale page and NEPA Register, which speak for themselves and are

  the best evidence of their contents. Intervenor-Defendants deny any allegations contrary to their

  plain language, meaning, and context.

         111.    The allegations of Paragraph 111 are legal conclusions to which no response is

  required. The allegations in the first sentence of Paragraph 111 purport to characterize the

  contents of the APA, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context. The

  allegations in the second and third sentences of Paragraph 111 are legal conclusions to which no

  response is required. To the extent a response may be required, Intervenor-Defendants deny.

  The remaining allegations are too vague to permit a response and are legal conclusions to which

  no response is required. To the extent a response may be required, Intervenor-Defendants deny.

  The citations in Paragraph 111 purport to characterize the contents of the MLA and court

  opinions, which speak for themselves and are the best evidence of their contents. Intervenor-

  Defendants deny any allegations contrary to their plain language, meaning, and context. 9



  9
    The allegations in Footnote 9 characterize Plaintiffs’ litigation position, to which no response is
  required. To the extent a response may be required, Intervenor-Defendants deny.

                                                   22
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 23 of 34 PageID #: 474




         112.    The allegations in the first and third sentences of Paragraph 112 are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny. The allegations in the second sentence of Paragraph 112 purport to

  characterize the contents of a factsheet, which speaks for itself and is the best evidence of its

  contents. Intervenor-Defendants deny any allegations contrary to its plain language, meaning,

  and context.

         113.    The allegations in Paragraph 113 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny. The citations

  in Paragraph 113 purport to characterize the contents of the APA and a court opinion, which

  speak for themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context.

         114.    The allegations in Paragraph 114 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         115.    The allegations in Paragraph 115 are too vague to permit a response and are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny.

         116.    Intervenor-Defendants deny the allegations in the second sentence of Paragraph

  116. The remaining allegations in Paragraph 116 are too vague to permit a response and are legal

  conclusions to which no response is required. To the extent responses may be required,

  Intervenor-Defendants deny. The citations in Paragraph 116 purport to characterize the contents

  of statutes and websites, which speak for themselves and are the best evidence of their contents.




                                                   23
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 24 of 34 PageID #: 475




  Intervenor-Defendants deny any allegations contrary to their plain language, meaning, and

  context. 10

          117.     The allegations in the first sentence of Paragraph 117 purport to characterize a

  program provided in the Louisiana State Constitution, which speaks for itself and is the best

  evidence of its contents. To the extent a response may be required, Intervenor-Defendants deny

  any allegations contrary to its plain language, meaning, and context. Intervenor-Defendants lack

  knowledge or information sufficient to form a belief as to the truth of the allegation that

  GOMESA lease proceeds are deposited annually in the State Coastal Protection and Restoration

  Fund and therefore deny. The remaining allegations in the first, second, fourth, and fifth

  sentences are too vague to permit a response. To the extent responses may be required,

  Intervenor-Defendants deny. Intervenor-Defendants lack knowledge or information sufficient to

  form a belief as to the truth of the allegations in the third sentence of Paragraph 117 and

  therefore deny. The citations in Paragraph 117 purport to characterize the contents of websites

  and a court opinion, which speak for themselves and are the best evidence of their contents.

  Intervenor-Defendants deny any allegations contrary to their plain language, meaning, and

  context. 11 12




  10
     The contents in Footnote 10 purport to characterize the contents of documents, which speak
  for themselves and are the best evidence of their contents. Intervenor-Defendants deny any
  allegations contrary to their plain language, meaning, and context.
  11
     The contents in Footnote 11 purport to characterize the contents of a document, which speaks
  for itself and is the best evidence of its contents. Intervenor-Defendants deny any allegations
  contrary to its plain language, meaning, and context.
  12
     The allegations in Footnote 12 are too vague to permit a response. To the extent a response
  may be required, Intervenor-Defendants deny. The citation in Footnote 12 purports to
  characterize the contents of a website, which speaks for itself and is the best evidence of its
  contents. Intervenor-Defendants deny any allegations contrary to its plain language, meaning,
  and context.

                                                    24
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 25 of 34 PageID #: 476




         118.    Intervenors-Defendants deny the allegations in the first sentence of Paragraph

  118. The allegations in the second sentence purport to characterize the contents of the Northern

  Economics’ 2018 Study, which speaks for itself and is the best evidence of its contents.

  Intervenor-Defendants deny any allegations contrary to its plain language, meaning, and context.

  The remaining allegations of Paragraph 118 are too vague to permit a response. To the extent a

  response is required, Intervenor-Defendants deny.

         119.    The remaining allegations of Paragraph are too vague to permit a response. To

  the extent a response is required, Intervenor-Defendants deny. The citations in Paragraph 119

  purport to characterize the contents of a statute and a report, which speak for themselves and are

  the best evidence of their contents. Intervenor-Defendants deny any allegations contrary to their

  plain language, meaning, and context.

         120.    Intervenors Defendants deny the allegations Paragraph 120.

         121.    The allegations in the first, second, seventh, and eighth sentences of Paragraph

  121 are too vague to permit a response. To the extent a response is required, Intervenor-

  Defendants deny. The allegations in the third, fourth, fifth, sixth, ninth, and tenth sentences of

  Paragraph 121 purport to characterize a website and various documents, which speak for

  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context.

         122.    The allegations in the first sentence of Paragraph 122 are too vague to permit a

  response. To the extent a response is required, Intervenor-Defendants deny. The allegations in

  the second sentence of Paragraph 122 purport to characterize the contents of a website, which

  speaks for itself and is the best evidence of its contents. Intervenor-Defendants deny any

  allegations contrary to its plain language, meaning, and context.



                                                   25
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 26 of 34 PageID #: 477




         123.    The allegations in Paragraph 123 are too vague to permit a response or are legal

  conclusions to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny. The citations in Paragraph 123 purport to characterize the contents

  of a court opinion and a report, which speak for themselves and are the best evidence of their

  contents. Intervenor-Defendants deny any allegations contrary to their plain language, meaning,

  and context.

         124.    Intervenor-Defendants deny the allegations in Paragraph 124.

         125.    Intervenor-Defendants deny the allegations of the first and third sentences of

  Paragraph 125. The allegations in the second sentence of Paragraph 125 are too vague to permit

  a response. To the extent a response may be required, Intervenor-Defendants deny. The

  citations in Paragraph 125 purport to characterize the contents of court opinions, which speak for

  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context.

         126.    The allegations of Paragraph 126 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny. The citations

  in Paragraph 126 purport to characterize the contents of court opinions, which speak for

  themselves and are the best evidence of their contents. Intervenor-Defendants deny any

  allegations contrary to their plain language, meaning, and context.

                                              COUNT I

         127.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

         128.    The allegations in Paragraph 128 quote from and purport to characterize the

  United States Code, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.
                                                  26
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 27 of 34 PageID #: 478




         129.    The allegations in Paragraph 129 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         130.    The allegations in Paragraph 130 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         131.    The allegations in Paragraph 131 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         132.    The allegations in Paragraph 132 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         133.    The allegations in Paragraph 133 state Plaintiffs’ request for relief, to which no

  response is required. Intervenor-Defendants deny that Plaintiffs are entitled to any relief.

                                              COUNT II

         134.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

         135.    The allegations in Paragraph 135 quote from and purport to characterize the

  United States Code, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         136.    The allegations in Paragraph 136 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         137.    The allegations in Paragraph 137 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         138.    The allegations in Paragraph 138 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         139.    The allegations in Paragraph 139 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.
                                                  27
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 28 of 34 PageID #: 479




         140.    The allegations in Paragraph 140 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         141.    The allegations in Paragraph 141 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

                                             COUNT III

         142.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

         143.    The allegations in Paragraph 143 quote from and purport to characterize the

  United States Code, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         144.    The allegations in Paragraph 144 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         145.    The allegations in Paragraph 145 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         146.    The allegations in Paragraph 146 are legal conclusions and state Plaintiffs’

  requested relief, to which no response is required. To the extent a response may be required,

  Intervenor-Defendants deny the allegations and deny that Plaintiffs are entitled to relief.

                                             COUNT IV

         147.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

         148.    The allegations in Paragraph 148 quote from and purport to characterize the

  United States Code, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.



                                                   28
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 29 of 34 PageID #: 480




         149.    The allegations of Paragraph 149 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny the allegations

  in Paragraph 149.

         150.    The allegations in Paragraph 150 are legal conclusions, and Plaintiffs’ requested

  relief, to which no response is required. To the extent a response may be required, Intervenor-

  Defendants deny the allegations, and deny that Plaintiffs are entitled to relief.

                                               COUNT V

         151.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

         152.    The allegations in Paragraph 152 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         153.    The allegations in Paragraph 153 quote from and purport to characterize the

  United States Code, which is the best evidence of its contents. Intervenor-Defendants deny any

  allegations contrary to its plain language, meaning, and context.

         154.    The allegations in Paragraph 154 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         155.    The allegations in Paragraph 155 are legal conclusions, and Plaintiffs’ request for

  relief, to which no response is required. To the extent a response may be required, Intervenor-

  Defendants deny the allegations and deny that Plaintiffs are entitled to any relief.

                                              COUNT VI

         156.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.




                                                   29
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 30 of 34 PageID #: 481




         157.    The allegations in Paragraph 157 quote from and purport to characterize the

  United States Code, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         158.    The allegations in Paragraph 158 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         159.    The allegations in Paragraph 159 are legal conclusions, and Plaintiffs’ requested

  relief, to which no response is required. To the extent a response may be required, Intervenor-

  Defendants deny the allegations and deny that Plaintiffs are entitled to relief.

                                             COUNT VII

         160.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

         161.    The allegations in Paragraph 161 quote from and purport to characterize the

  United States Code, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         162.    The allegations of Paragraph 162 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny the allegations

  in Paragraph 162.

         163.    The allegations in Paragraph 163 are legal conclusions, and Plaintiffs’ request for

  relief, to which no response is required. To the extent a response may be required, Intervenor-

  Defendants deny the allegations and deny that Plaintiffs are entitled to relief.

                                             COUNT VIII

         164.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.



                                                   30
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 31 of 34 PageID #: 482




         165.    The allegations in Paragraph 165 quote from and purport to characterize the

  United States Code, which speaks for itself and is the best evidence of its contents. Intervenor-

  Defendants deny any allegations contrary to its plain language, meaning, and context.

         166.    The allegations in Paragraph 166 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         167.    The allegations in Paragraph 167 are legal conclusions, and Plaintiffs’ requested

  relief, to which no response is required. To the extent a response may be required, Intervenor-

  Defendants deny the allegations and deny that Plaintiffs are entitled to relief.

                                              COUNT IX

         168.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

         169.    The allegations in Paragraph 169 quote from and purport to characterize OCSLA,

  which speaks for itself and is the best evidence of its contents. Intervenor-Defendants deny any

  allegations contrary to its plain language, meaning, and context.

         170.    The allegations in Paragraph 170 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         171.    The allegations in Paragraph 171 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

         172.    The allegations in Paragraph 172 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny. The citation in

  Paragraph 172 purports to characterize the contents of a court opinion, which speaks for itself

  and is the best evidence of its contents. Intervenor-Defendants deny any allegations contrary to

  its plain language, meaning, and context.



                                                   31
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 32 of 34 PageID #: 483




          173.    Intervenor-Defendants lack knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 173 and therefore deny.

          174.    The allegations in Paragraph 174 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny. Intervenor-

  Defendants deny that Plaintiffs are entitled to relief.

                                                COUNT X

          175.    Intervenor-Defendants incorporate by reference their responses to the preceding

  Paragraphs.

          176.    The allegations of Paragraph 176 are legal conclusions to which no response is

  required. Additionally, the allegations in Paragraph 176 quote from and purport to characterize

  the contents of court opinions, which speak for themselves and are the best evidence of their

  contents. Intervenor-Defendants deny any allegations contrary to their plain language, meaning,

  and context.

          177.    The allegations in Paragraph 177 are legal conclusions to which no response is

  required. To the extent a response may be required, Intervenor-Defendants deny.

                                          GENERAL DENIAL

          Intervenor-Defendants deny any allegations of the Complaint, whether express or

  implied, that are not expressly admitted in this Answer. Intervenor-Defendants further deny that

  Plaintiffs are entitled to any relief, including, but not limited to, the relief prayed for in

  Paragraphs a through g of the Complaint.



                                     AFFIRMATIVE DEFENSES

          1.      Plaintiffs have failed to satisfy conditions precedent to bringing some or all of

  their claims under applicable law.

                                                     32
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 33 of 34 PageID #: 484




          2.     Plaintiffs lack standing to bring some or all of their claims.

          3.     The Court lacks jurisdiction over some or all of Plaintiffs’ claims.

          4.     Some or all of Plaintiffs’ claims are barred by the statute of limitations.

          5.     Some or all of Plaintiffs’ claims fail to state a claim for which relief can be

  granted.

          6.     Plaintiffs incorporate by reference all defenses raised by any other Defendants in

  this case.

          WHEREFORE, Intervenor-Defendants respectfully request that the Court dismiss the

  Complaint with prejudice, enter judgement in favor of Defendants, and grant such further relief

  as the Court deems just and proper.



          Respectfully submitted this 27th day of April, 2021.

    /s/ Corinne Van Dalen                             /s/ Joel Waltzer
   Corinne Van Dalen (LA Bar #21175)                 Joel Waltzer (LA Bar #19268)
   Earthjustice                                      Waltzer, Wiygul, and Garside
   900 Camp Street, Unit 303                         3201 General De Gaulle Dr., Ste. 200
   New Orleans, LA 701                               New Orleans LA, 70114
   T: 415-283-2335 F: 415-217-2040                   T: 504-340-6300 F: 504-340-6330
   cvandalen@earthjustice.org                        joel@wwglaw.com

    /s/ Christopher Eaton                             /s/ Robert Wiygul
   Christopher Eaton (pro hac vice pending)          Robert Wiygul (LA Bar #17411)
   Shana E. Emile (pro hac vice pending)             Waltzer, Wiygul, and Garside
   Earthjustice                                      1011 Iberville Dr.
   810 Third Avenue, Suite 610                       Ocean Springs, MS 39564
   Seattle, WA 98104                                 T: 228-872-1125 F: 228-872-1128
   T: 206-343-7340 F: 415-217-2040                   robert@wwglaw.com
   ceaton@earthjustice.org
   semile@earthjustice.org                           s/ Brad Sewell
                                                     Brad Sewell (pro hac vice forthcoming)
   /s/ Thomas R. Delahanty                           Irene Gutierrez (pro hac vice forthcoming)
   Thomas R. Delahanty (pro hac vice pending)        Natural Resources Defense Council
   Michael S. Freeman (pro hac vice pending)         40 W. 20th St., 11th Fl.
   Earthjustice                                      New York, NY 10011

                                                   33
Case 2:21-cv-00778-TAD-KK Document 73-2 Filed 04/27/21 Page 34 of 34 PageID #: 485




   633 17th St., Suite 1600                          T: 212-727-2700
   Denver, CO 80202                                  bsewell@nrdc.org
   T: 303-623-9466 F: 720-550-5757                   igutierrez@nrdc.org
   tdelahanty@earthjustice.org
   mfreeman@earthjustice.org                         Counsel for Intervenor-Defendant Natural
                                                     Resources Defense Council
    /s/ Erik Grafe
   Erik Grafe (pro hac vice pending)
   Earthjustice
   441 W 5th Ave., Suite 301
   Anchorage, AK 99501
   T: 907-277-2500 F: 907-277-1390
   egrafe@earthjustice.org

   Counsel for Intervenor-Defendants Healthy
   Gulf, Center for Biological Diversity, Cook
   Inletkeeper, Defenders of Wildlife, Friends of
   the Earth, Oceana, Sierra Club, and The
   Wilderness Society




                                                    34
